Citation Nr: 0802748	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-27 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating of 60 percent for service-
connected degenerative disc disease of the lumbosacral spine, 
currently evaluated as 30 percent disabling after a 30 
percent deduction for preexisting impairment prior to service 
under the provisions of 38 C.F.R. § 4.22 (2007).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
based on aggravation of a preexisting disability.  The 
decision indicated that the veteran's symptomology met a 60 
percent rating evaluation, but assigned an initial disability 
rating of only 30 percent due to a 30 percent deduction based 
on preexisting impairment.

The veteran has appealed with respect to the initially 
assigned rating only with regard to the deduction made based 
on preexisting impairment, contending that he is entitled to 
the full 60 percent rating evaluation.  As the veteran has 
limited his appeal in that way and has not appealed the 
initial 60 percent rating evaluation assigned prior to the 
deduction, the Board limits its decision to consideration of 
the propriety of the deduction and does not address whether 
the rating criteria for an initial rating in excess of 60 
percent have been met.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Board notes that, subsequent to certification, the 
veteran submitted additional evidence consisting of VA 
treatment records dated in September 2003.  See 38 C.F.R. § 
20.1304 (2007).  The veteran has not waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  However, as the information contained in these records 
is relevant only to the veteran's current degree of 
disability, these records are irrelevant to the instant 
claim.  Therefore, a remand for AOJ consideration of this 
additional evidence is unnecessary. 






FINDING OF FACT

The veteran did not have impairment to a compensable degree 
due to degenerative disc disease of the lumbosacral spine 
prior to service.


CONCLUSION OF LAW

Preexisting impairment to a compensable degree due to 
service-connected degenerative disc disease of the 
lumbosacral spine is not ascertainable in terms of the rating 
schedule, and no corresponding deduction in the rating 
evaluation of 60 percent is proper.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.322, 4.22 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein, that a deduction based on 
preexisting impairment is not proper, thereby granting 
entitlement to an initial 60 percent rating evaluation for 
service-connected degenerative disc disease of the 
lumbosacral spine, is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)) and the implementing regulations.

Under 38 C.F.R. §§ 3.322(a) and 4.22, where service 
connection is based on aggravation of a preexisting 
disability by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into active service, whether the 
particular condition was noted at the time of entrance into 
the active service or it is determined upon the evidence of 
record to have existed at that time.  It is necessary, 
therefore, to deduct from the present degree of disability 
the degree, if ascertainable, of the disability existing at 
the time of entrance into active service, in terms of the 
rating schedule.  If the degree of disability at the time of 
entrance into the service is not ascertainable in terms of 
the schedule, no deduction will be made.

In the present case, in the June 2004 rating decision, 
service connection was granted for degenerative disc disease 
of the lumbosacral spine based on in-service aggravation of a 
preexisting disability.  In assigning a rating evaluation, 
the RO determined that the medical evidence of record 
supported a 60 percent rating evaluation.  However, the RO 
also found that the medical evidence indicated that 50 
percent of the veteran's current level of disability was a 
result of impairment that preexisted service, and, in 
accordance with 38 C.F.R. §§ 3.322(a) and 4.22, deducted 30 
percent from the possible 60 percent rating, and assigned an 
initial 30 percent disability rating. 

The veteran contends that he was not 30 percent disabled 
prior to service and that his current disability is not 
related to his preexisting disability.  Therefore, he argues 
that he is entitled to the full 60 percent disability rating. 

Initially, the Board observes that there is no pre-service 
medical evidence of record.  On the veteran's enlistment 
examination, dorsal spine scoliosis with pelvic tilt was 
noted.  There are no notations with regard to the lumbar 
spine or back pain; nor did the veteran report a history of 
back pain.  However, service medical records show on two 
separate occasions that the veteran reported a pre-service 
history of trouble with his back.  Specifically, an April 11, 
1980 indicates that he had had a history of recurrent back 
pain since an injury at age 14, and an April 15, 1980 record 
states that he had a history of back problems prior to 
enlistment.  

At the same time, multiple service medical records address 
contemporaneous pain, spasm, and injury to the veteran's 
spine.  A January 1978 record reveals complaints of low back 
pain after he lifted an automobile transmission.  In June 
1979, acute thoracolumbar strain was assessed after the 
veteran fell over a chair backwards; low back pain was noted 
as chronic.  The April 1980 records indicate that the veteran 
suffered paraspinal spasm related to scoliosis after lifting 
a desk.  In June 1980, the veteran complained of acute back 
pain after falling while playing Frisbee, and the examining 
physician suggested that some of the veteran's low back pain 
could be due to hyperlordotic posture.  October 1980 records 
report recurrent paraspinous muscle spasm.  The veteran's 
January 1981 service separation examination reveals no 
complaints with regard to his back, and the clinical 
examination was normal.  There is no service medical evidence 
that reveals the nature or etiology of the veteran's pre-
service back pain or that states that his in-service back 
pain is a derivative of his reported pre-service back pain. 

As for the determination that the veteran's current 
disability is 50 percent the result of preexisting 
impairment, the Board observes that the only medical evidence 
to support this determination is the January 2004 VA 
examination.  The VA examiner found that the veteran's 
current disability was not related to his preexisting 
scoliosis, which the examiner stated was actually dorsal 
kyphosis, but that it was related to his reported preexisting 
back pain.  Additionally, the examiner stated that he would 
arbitrarily attribute only 50 percent of the veteran's 
current symptomology to the events which occurred while he 
was on active duty. 

Taking all the evidence into consideration, the Board 
determines that the degree of lumbosacral disability that 
preexisted the veteran's service is not ascertainable in 
terms of the rating schedule.  Specifically, there is no pre-
service medical evidence of record showing that the veteran 
had a diagnosed lumbosacral disorder or any symptoms other 
than back pain prior to service.  Additionally, the veteran's 
enlistment examination reports only a preexisting dorsal 
spine disorder, which is unrelated to the veteran's current 
disability.  Further, no in-service medical evidence 
describes the nature and etiology of a preexisting 
lumbosacral disability beyond stating that the veteran had a 
history of back pain, or indicates that the veteran's in-
service lumbosacral disorders were the result of a 
preexisting disability.  Although pain is considered in 
determining ratings for musculoskeletal disabilities, pain 
alone is not a disability for which a disability rating can 
be determined under the rating schedule.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  

Finally, the VA examiner's use of the word "arbitrarily" 
leads the Board to believe that his opinion as to the degree 
of disability that preexisted service is mere speculation, 
and is, therefore, of no probative value.  See 38 C.F.R. § 
3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).   

Thus, the only evidence as to the type and degree of any 
preexisting impairment due to a lumbosacral disability is the 
veteran's own statements.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on questions of 
diagnosis, causation, and severity.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, there is no competent 
and probative evidence by which the degree of preexisting 
impairment the veteran experienced due to his lumbosacral 
disability can be ascertained.  Accordingly, the Board 
concludes that the 50 percent deduction based on preexisting 
impairment is unwarranted, and his claim for an initial 
rating evaluation of 60 percent is granted.


ORDER

Preexisting impairment to a compensable degree not having 
been found and the 30 percent deduction in rating evaluation 
deemed improper, entitlement to an initial rating of 60 
percent, without deduction, for service-connected 
degenerative disc disease of the lumbosacral spine is 
granted.






______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


